 


110 HR 3634 IH: Strategic Technology/Engineering Program Act of 2007
U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3634 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2007 
Mr. Cleaver introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To establish and determine the eligibility of individuals for a loan forgiveness program for professional engineers in order to provide incentives for engineers currently employed and engineering students and other students pursuing or considering pursuing a degree in science, technology and engineering, and for the support of students pursing such secondary and postsecondary education. 
 
 
1.Short titleThis Act may be cited as the Strategic Technology/Engineering Program Act of 2007 or the STEP Act. 
2.FindingsCongress finds as follows: 
(1)In 1985, the number of bachelor’s degrees awarded annually in engineering peaked at 77,572, and that number has decreased every year since 1985. According to the National Science Foundation, the number of people who earned bachelor’s degrees in engineering declined to approximately 60,000 in 2002. 
(2)In 1996, the number of doctoral degrees awarded annually in engineering peaked at 6,309. 
(3)Since 1983, the unemployment rate for science and engineering jobs has been at least 2 percent lower than the unemployment rate in the United States for all fields of employment. 
(4)In 2004, engineers held 1,400,000 jobs in the United States, and the Department of Labor’s Bureau of Labor Studies has projected that 611,000 new engineering jobs will open up during the 10-year period from 2004 through 2014. 
(5)Over one-quarter of the science and engineering workforce is comprised of individuals who are older than age 50 and who are expected to retire in the next 15 years. 
(6)The United States is facing a shortage of engineers because the number of engineering graduates is consistently surpassed by the growth in engineering jobs, many engineers are nearing retirement, and many new engineering graduates take jobs in other fields. 
(7)The United States should take advantage of available intellectual resources by recruiting students from the top third of high school graduates to pursue engineering degrees and to become the next generation of engineers. 
(8)The United States should develop education standards, assessments, and curricula that reflect the engineering needs of our Nation now and in the future. 
(9)Most engineering jobs require a bachelor’s degree in engineering, and many States require additional years of study beyond a bachelor’s degree to qualify for and maintain the Professional Engineer designation. 
(10)The years of study required to be able to perform engineering jobs result in a large financial burden. 
(11)Providing scholarships and loan forgiveness for engineering graduates who work in the engineering field will make it easier for such graduates to enter and continue to work in the engineering profession, a profession that is vital to the United States. 
3.Strategic Technology and Engineering Program (STEP)Title VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the following new part: 
 
ESTEP 
771.Strategic Technology/Engineering Program (STEP) 
(a)Program establishedThe Secretary is authorized to establish a STEP scholarship program, in accordance with the requirements of this section, to award scholarships to individuals who enroll in a program of study at institution of higher educations to pursue undergraduate and graduate degrees in engineering, technology, applied sciences, mathematics, or similar fields. 
(b)STEP ScholarsIndividuals awarded scholarships under this section shall be known as STEP Scholars. 
(c)Scholarship awards 
(1)Scholarship amount 
(A)Yearly and aggregate amountsThe amount of a STEP scholarship shall be— 
(i)for an undergraduate student, not more than $9,000 for an academic year, and not more than $36,000 in the aggregate; and 
(ii)for a graduate student, not more than $15,000 for an academic year, and not more than $45,000 in the aggregate. 
(B)LimitationIn no case shall the total amount of a STEP scholarship awarded to an individual exceed such individual’s total cost of attendance for the academic year for which the scholarship is awarded. 
(C)Adjustment for insufficient appropriationsIf funds available to carry out this section for an academic year are insufficient to fully fund all scholarships awarded by the Secretary under this section for such academic year, the amount of the scholarship paid to each individual under this section shall be reduced proportionately. 
(2)Period of awardSTEP scholarships shall be awarded for a period of one academic year, and may be renewed for subsequent one-year periods during— 
(A)the 4 years of study necessary to obtain an undergraduate degree; and 
(B)the 3 years of study necessary to obtain a graduate degree. 
(3)Relation to other assistanceSTEP scholarships shall not be considered for the purpose of awarding Federal grant assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), except that in no case shall the total amount of student financial assistance awarded to an individual under this section and title IV of such Act exceed such individual’s total cost of attendance. 
(d)EligibilityTo be eligible for a STEP scholarship, an individual shall— 
(1)be a citizen, national, or permanent resident of the United States; 
(2)be an eligible student under section 484; 
(3)be enrolled or accepted for enrollment in a program of— 
(A)undergraduate instruction leading to a bachelor's degree with a major in engineering, technology, applied sciences, mathematics, or similar fields at an institution of higher education; or 
(B)graduate instruction leading to a master's or doctoral degree in engineering, technology, applied sciences, mathematics, or similar fields at an institution of higher education; 
(4)be enrolled or accepted for enrollment in at least 15 credit hours per semester (or the equivalent for a course of study that measures its program length in trimesters, quarters, or clock hours) of courses required to obtain an undergraduate or graduate degree in engineering, technology, applied sciences, mathematics, or similar fields; and 
(5)have a grade point average— 
(A)of at least 2.5, cumulatively, (or the equivalent as determined under regulations prescribed by the Secretary) at the end of the secondary school program of study, in the case of an individual enrolled or accepted for enrollment in the first academic year of undergraduate education; or 
(B)of at least 2.5 (or the equivalent as determined under regulations prescribed by the Secretary) for each completed academic semester of undergraduate or graduate education, in the case of an individual enrolled or accepted for enrollment other than in the first academic year of undergraduate education. 
(e)Selection 
(1)ApplicationEach eligible individual desiring a STEP scholarship shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(2)Award basisSubject to paragraph (3), STEP scholarships shall be awarded on a first-come, first-served basis and subject to the availability of appropriations. 
(3)PriorityThe Secretary shall give priority in awarding STEP scholarships for an academic year— 
(A)to eligible individuals who received a STEP scholarship for the preceding academic year; and 
(B)to eligible individuals enrolled in an institution of higher education that is an eligible institution under section 312 of this Act. 
(f)Conversion to loan 
(1)RepaymentIn the event that any recipient of a STEP scholarship fails or refuses to obtain the degree in engineering, technology, applied sciences, mathematics, or similar fields for which the individual was awarded such scholarship within a period prescribed by the Secretary by regulations issued pursuant to this section, the sum of the amounts of such STEP scholarship provided to such recipient shall be treated as a Direct Loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.), and shall be subject to repayment in accordance with terms and conditions specified by the Secretary in such regulations. 
(2)Forgiveness if deceased or disabledAn individual shall be excused from repayment of any scholarship award required under paragraph (1) if— 
(A)the individual dies or becomes permanently and totally disabled (as determined in accordance with regulations prescribed by the Secretary); or 
(B)recovery under this subsection would be against equity and good conscience or against the public interest. 
(g)RegulationsThe Secretary is authorized to prescribe such regulations as may be necessary to carry out the provisions of this section. 
(h)DefinitionsFor the purposes of this section: 
(1)Engineering, technology, applied sciences, mathematics, or similar fieldsAn individual shall be considered to be considered to pursue or obtain a degree in engineering, technology, applied sciences, mathematics, or similar fields if— 
(A)such degree qualifies the individual to be with a professional engineering designation, including any of the following designations: aerospace engineer; agricultural engineer; biomedical engineer; chemical engineer; civil engineer; computer hardware engineer; electrical engineer; electronics engineer; environmental engineer; health and safety engineer; industrial engineer; marine engineer; and naval architects; materials engineer; mechanical engineer; mining and geological engineer; nuclear engineer; and petroleum engineer; and 
(B)such degree is awarded by an institution of higher education program in engineering, technology, applied sciences, mathematics, or similar fields that is accredited by the Accreditation Board for Engineering and Technology (ABET). 
(2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), except that the term does not include any institution described in subsection (a)(1)(c) of such section. 
(3)SecretaryThe term Secretary means the Secretary of Education. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2008 and each succeeding fiscal year. . 
4.Student loan forgiveness for engineersThe Higher Education Act of 1965 is amended by inserting after section 428K (20 U.S.C. 1078–11) the following: 
 
428L.Loan forgiveness for engineers 
(a)Program authorized 
(1)In generalFor the purpose of encouraging qualified individuals to enter and continue employment as engineers, the Secretary is authorized, from the funds appropriated under subsection (h), to forgive, in accordance with this section, the student loan debt of any borrower, who— 
(A)is employed as an engineer; 
(B)has or is seeking a license as a professional engineer in accordance with the requirements of a State licensing board; and 
(C)is not in default on a loan for which the borrower seeks forgiveness. 
(2)Method of loan forgivenessTo provide the loan forgiveness authorized in paragraph (1), the Secretary is authorized to carry out a program— 
(A)through the holder of the loan, to assume the obligation to repay a qualified loan amount (as determined under subsection (b)) for a loan made under this part; and 
(B)to cancel a qualified loan amount (as so determined) for a loan made under part D of this title. 
(b)Qualified loan amountsThe Secretary shall forgive the loan obligation of the borrower, in accordance with subsection (a)(2), not to exceed $150,000 in the aggregate, in the following increments: 
(1)For the completion of each of the 8 years of employment as an engineer as specified in the written agreement in subsection (c), 10 percent of the borrower’s total loan obligation that is outstanding at the completion of each such year. 
(2)For obtaining licensure as a professional engineer in accordance with the requirements of a State licensing board as specified in the written agreement in subsection (c), 20 percent of the borrower’s total loan obligation that is outstanding at the time of such licensure. 
(c)Terms of agreement 
(1)In generalTo be eligible to receive forgiveness benefits under this section, a borrower shall enter into a written agreement that specifies that— 
(A)the borrower will remain employed as an engineer for a not less than 8 years; 
(B)the borrower will obtain licensure as a professional engineer in accordance with the requirements of a State licensing board within 8 years after obtaining a degree; 
(C)the borrower will repay the Secretary a proportionate amount, as determined in accordance with regulations of the Secretary, of the benefits received by such borrower under this section if the borrower— 
(i)fails to complete the 8 years of employment as an engineer under subparagraph (A) because the borrower is involuntarily separated from such employment on account of misconduct, or voluntarily separates from such employment; or 
(ii)fails to obtain licensure as a professional engineer under subparagraph (B); 
(D)if the borrower is required to repay an amount to the Secretary under subparagraph (C) and fails to repay such amount, a sum equal to the amount is recoverable by the Government from the borrower (or such borrower’s estate, if applicable) by such method as is provided by law for the recovery of amounts owing to the Government; 
(E)the Secretary may waive, in whole or in part, a right of recovery under this subsection if it is shown that recovery would be against equity and good conscience or against the public interest; and 
(F)the Secretary shall provide loan forgiveness in accordance with this section, subject to the availability of appropriations. 
(2)Repayment for violation of agreementAny amount repaid by, or recovered from, an individual (or an estate) under this subsection shall be credited to the appropriation account from which the amount involved was originally paid or debited. Any amount so credited shall be merged with other sums in such account and shall be available for the same purposes and period, and subject to the same limitations (if any), as the sums with which the amount was merged. 
(d)Award basis; priority 
(1)Award basisThe Secretary shall provide forgiveness benefits under this section on a first-come, first-served basis (subject to paragraph (2)) and subject to the availability of appropriations. 
(2)PriorityThe Secretary shall give priority in providing forgiveness benefits under this section for a fiscal year to a borrower who received forgiveness benefits under this section for the preceding fiscal year. 
(e)ConstructionNothing in this section shall be construed to authorize the refunding of any repayment of a loan. 
(f)RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this section. 
(g)DefinitionIn this section, the term engineer means an individual who is qualified to be employed in an occupation with a professional engineering designation, including any of the following designations: aerospace engineer; agricultural engineer; biomedical engineer; chemical engineer; civil engineer; computer hardware engineer; electrical engineer; electronics engineer; environmental engineer; health and safety engineer; industrial engineer; marine engineer; and naval architects; materials engineer; mechanical engineer; mining and geological engineer; nuclear engineer; and petroleum engineer. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2008 and each succeeding fiscal year. . 
 
